Citation Nr: 1707375	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  09-21 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral ankle disorder, to include as secondary to a service connected bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from June 1980 to July 1980, from June 1981 to September 1981, and from December 2003 to March 2005.  He has had additional periods of inactive duty for training with the Army National Guard.  Additionally, the Veteran had service in Iraq and saw combat.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Montgomery, Alabama, Regional Office (RO) which denied service connection for degenerative changes of the ankles.

In August 2013 and again in February 2016, the Board remanded the issue of entitlement to service connection for a bilateral ankle disability to the RO for additional action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran asserts that service connection is warranted for a bilateral ankle disorder because he experienced symptoms while on active duty.  In addition, he contends that the ankle disability is related to his service-connected bilateral knee disability.  

In February 2016, the Board remanded the case back to the RO for further development in order to obtain an opinion addressing both theories of entitlement. 

VA provided the Veteran an examination in July 2016 for his ankle disorder.  With respect to the theory of direct service connection, the examiner concluded that she was unable to provide an opinion on the conflicting medical evidence because there were not any documented ankle injuries or pain in the service treatment records. 

Similarly, as to any relationship to the service-connected knee disability, the examiner opined "there are multiple possible etiologies of ankle
pain and arthritis with none more prevalent than another.  Therefore, I
cannot resolve this issue unless resort to mere speculation."

A Department of Veterans Affairs (VA) medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010). However, a VA examination is considered inadequate where the examiner fails to articulate "a reasoned explanation" of her conclusion that no opinion is possible without resort to mere speculation.  Here, while the examiner states that there are not any service treatment records available to make a conclusion without resorting to mere speculation, she does not provide a reasoned explanation detailing the etiology of the Veteran's ankle disability, to include its relationship, if any, to the service-connected bilateral knee disability.  As such, a new opinion must be obtained before the Veteran's ankle claim can be properly adjudicated.

Finally, it does not appear that the RO conducted further development to verify the Veteran's service as was instructed in a prior remand directive.  

Accordingly, the case is REMANDED for the following action:

1. Verify the Veteran's complete periods of active service, active duty, active duty for training, and inactive duty for training with the Army National Guard.  The Board notes that the most recent personnel records are complete up to 2013; however, no documents related to service have been obtained since. A recent statement indicates 67 days of some type of service in 2015.  

2. Obtain an addendum opinion regarding the etiology of the Veteran's current ankle disability.  The opinion should address the nature and etiology of his bilateral ankle disorder and its relationship to the corresponding period of service and to service-connected knee disability.  

The examiner should specifically comment on the Veteran's reported 1992 ankle injury and its relationship, if any, to his current ankle disorder.

The examiner should:

a. Provide an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's bilateral ankle disorder had its onset during a period of active duty, active duty for training, inactive duty for training, or is otherwise related an event or injury in service.  

b. Provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's bilateral ankle disorder was caused by his service-connected disabilities; specifically, the opinion should comment on the relationship between the Veteran's ankle disability and his bilateral knee disability.

c. Provide an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's bilateral ankle disorder was aggravated (increased beyond its natural progression) by his bilateral knee disability.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3. Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




